Title: A Public Notice by Franklin and Robert Morris, 5 December 1775
From: Franklin, Benjamin,Morris, Robert
To: 


Philadelphia, December 5, 1775.
Mrs. Brodeau, from England, Takes this Method of acquainting her Friends and the Public in general, that she has opened a Boarding School, in Walnut-street, near the Corner of Fourth-street, where young Ladies will be genteely boarded, and taught to read and speak the French and English Language, the Tambour, Embroidery, and every Kind of useful and ornamental Needle-Work.
Mrs. Brodeau hopes to prove by her Assiduity and Attention to the Morals and Behaviour of those Ladies entrusted to her Care, that she in some Measure merits the Recommendation she has been favoured with from her native Country.

Any Person desirous of Information concerning the Character and Recommendation of Mrs. Brodeau, may apply to either of us,
Robert Morris, B. Franklin.
